Citation Nr: 1823754	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-30 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for a neck condition, for the purposes of accrued benefits.

2.  Entitlement to service connection for hypertension, for the purposes of accrued benefits.

3.  Whether new and material evidence was received to reopen the claim for service connection for diabetes mellitus, for the purposes of accrued benefits.

4.  Whether new and material evidence was received to reopen the claim for service connection for headaches (also claimed as brain damage) for the purposes of accrued benefits.

5.  Whether new and material evidence was received to reopen the claim for service connection for an acquired psychiatric disorder (claimed variously as schizoaffective disorder with organic brain syndrome, nervous condition, anxiety reaction, or passive-aggressive personality), for the purposes of accrued benefits.

6.  Entitlement to service connection for an acquired psychiatric disorder, for the purposes of accrued benefits.

7.  Entitlement to compensation under 38 U.S.C. 1151 for heart attack, for the purposes of accrued benefits. 

8.  Entitlement to service connection for the cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Timothy C. King, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1969 through May 1971. The Veteran passed away on October [REDACTED], 2012. At the time of his death, the Veteran was not service-connected for any disability. 

The Veteran's son (the Appellant) timely requested to be substituted for pending claims pursuant to 38 U.S.C. § 5121A, and the request was approved by the Regional Office (RO). As such, the record did not close with the Veteran's death, and the entirety of the record is subject to review in adjudication of the pending claims. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) RO in Jackson, Mississippi. 

The July 2014 Statement of the Case (SOC) did not address the claim for entitlement to service connection for cause of death, and must be remanded for an SOC. 

The Appellant provided testimony before the undersigned Veterans Law Judge in a video conference hearing on May 2017, a transcript of which is associated with the record. 

The evidence before the Board consists of an electronic record located in the Veterans Benefits Management System (VBMS)/Virtual VA.

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not appeal the June 2003 Board decision that continued denial of entitlement to service connection for a neck condition; thus, the decision became final.

2.  All evidence submitted since the June 2003 Board decision is cumulative, redundant of evidence previously of record, or does not raise a reasonable possibility of substantiating the claim for service connection for a neck condition. 

3.  The prior decisions denying service connection for hypertension did not become final.

4. The Veteran's hypertension was not diagnosed and did not manifest to a compensable degree either in service or within one year of service, and was not otherwise related to his active service. 

5.  The Veteran did not appeal the December 1994 rating decision that denied entitlement to service connection for diabetes mellitus on the basis that it was not incurred in or aggravated by military service and was not shown to have become manifest to a compensable degree within one year following discharge from service; thus, the decision became final.

6.  All evidence submitted since the December 1994 rating decision is cumulative, redundant of evidence previously of record, or does not raise a reasonable possibility of substantiating the claim for service connection for diabetes mellitus. 

7.  The Veteran did not appeal the May 1995 SOC that continued denial of entitlement to service connection for headaches (also claimed as brain damage); thus, the decision became final.

8.  All evidence submitted since the May 1995 SOC is cumulative, redundant of evidence previously of record, or does not raise a reasonable possibility of substantiating the claim for service connection for headaches (also claimed as brain damage). 

9.  New and material evidence regarding an acquired psychiatric disorder was associated with the record since the July 2008 Board decision.

10.  The Veteran's psychiatric condition manifested during his active service, and did not clearly and unmistakably predate service.

11.  The Veteran did not have a heart attack prior to his date of death. 


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim for service connection for a neck condition, for the purposes of accrued benefits, have not been met. 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for entitlement to service connection for hypertension, for the purposes of accrued benefits, have not been met. 38 U.S.C. § 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104. 

3.  The criteria to reopen the claim for service connection for diabetes mellitus, for the purposes of accrued benefits, have not been met. 38 C.F.R. § 3.156(a).

4.  The criteria to reopen the claim for service connection for headaches (also claimed as brain damage) for the purposes of accrued benefits have not been met. 38 C.F.R. § 3.156(a).

5.  The criteria to reopen the claim for service connection for an acquired psychiatric disorder have been met. 38 C.F.R. § 3.156(a).

6.  The criteria for entitlement to service connection for an acquired psychiatric disorder, for the purposes of accrued benefits, have been met. 38 U.S.C. § 1110, 1111, 1112.

7.  The criteria for compensation under the provisions of 38 U.S.C. § 1151 for heart attack, for the purposes of accrued benefits, have not been met. 38 U.S.C. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Appellant has not raised any arguments regarding the notice or assistance provided to him in his claim, nor has the Appellant raised any arguments in this appeal regarding the notice or assistance that had been afforded the Veteran prior to his death for the claims at hand. Accordingly, the subject of sufficiency of notice or assistance will not be further addressed. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. New and Material Evidence, General Principles

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). Evidence is considered "new" if it was not previously submitted to agency decision makers; "material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim; "new and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

III. Service Connection, General Principles

Generally, to establish service connection there must be competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the in-service injury incurred or aggravated during service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). 

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of discharge from service. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service. 38 C.F.R. § 3.307(a). This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a). A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." 38 C.F.R. § 3.303(b).

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question"). However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker, 708 F.3d at 1338-39.

Generally, a claimant has the responsibility to present and support a claim for benefits. All information, lay evidence and medical evidence in a case is to be considered by the Board in deciding the claim. When there is an approximate balance of positive and negative evidence regarding any material issue, the claimant is to be given the benefit of the doubt. 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The Board has an obligation to provide reasons and bases supporting its decision, but there is no need to discuss, in detail, every piece of evidence of record. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board's analysis is to focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

IV. Whether New and Material Evidence was Received to Reopen the Claim for Service Connection for a Neck Disorder, to Include Arthritis, for the Purposes of Accrued Benefits.

The Board decision dated June 2003 denied service connection for the claimed condition of a neck disorder to include arthritis. The Veteran, through his representative, appealed the decision to the Court of Appeals for Veteran's Claims (CAVC). By order dated August 2004, CAVC dismissed the appeal of this issue. 

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the June 2003 adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
The Board has carefully reviewed the record to determine if the submissions after the June 2003 Board decision contain any new and material evidence pertaining to this condition. A March 2016 submission from the Appellant included a note from a Dr. S. A. opining on the etiology of the Veteran's cervical spine condition. However, this evidence was specifically considered in the June 2003 Board decision, and is therefore not new. 38 C.F.R. § 3.156. The rest of the post-June 2003 submissions do not pertain to the Veteran's neck disorder, and the Appellant has not provided any testimony or argument on this particular issue. 

The Board finds that new and material evidence was not submitted, and the claim for service connection for a neck disorder to include arthritis is not subject to being reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). As service connection for a neck disorder to include arthritis remains denied, there are no accrued benefits due on this claim.

V. Entitlement to Service Connection for Hypertension, for the Purposes of Accrued Benefits.

A December 1971 rating decision denied service connection for hypertension on the basis that the Veteran did not have a current disability. The record reflects that a timely Notice of Disagreement was filed in May 1972. After the Veteran requested reopening of this issue, the RO continued denial of this claim by rating decisions dated September 2013 and January 2014. 

Because it was timely appealed and not subsequently adjudicated, the 1971 rating decision did not become final; the subsequent rating decisions were also appealed timely. 38 C.F.R. § 20.201. As such, the question of whether service connection is warranted is subject to review. 

The claim for service connection for hypertension was not finally adjudicated at the time of the Veteran's death. 

Pursuant to the rating criteria set forth under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Diseases of the Arteries and Veins, Hypertensive vascular disease (hypertension and isolated systolic hypertension), compensable hypertension requires at least diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Service treatment records show that the Veteran reported "blood pressure" on the induction questionnaire, and there is an illegible note regarding hypertension on the questionnaire. No hypertensive condition was noted on the April 1969 induction examination, and his blood pressure was noted at 138 systolic and 88 diastolic. The Veteran's blood pressure was measured in May 1969 and recorded as 150 systolic and 90 diastolic; it was also measured in May 1969 as 120 systolic over 65 diastolic; it was measured in November 1969 as 122 systolic over 74 diastolic; and in April 1971 measured as 130 systolic over 60 diastolic. 

The Veteran reported high blood pressure in 1971, and continued to report a history of high blood pressure in the 1980s. However, review of the file does not show any diagnosis or documentation of hypertension in-service or for the 15 following years. 

Service treatment records are silent for any note of hypertension or any blood pressure readings that rise to the minimum compensable level set forth in 38 C.F.R. § 4.104, DC 7101. A private hospital record dated March 1986 specifically dates "his past medical history is negative for any cardiac or hypertension." The first recorded diagnosis of hypertension appears in medical records from October 1997. 

Because there is no record of a diagnosis or measurements rising to a compensable level within the presumptive period, there is no presumption warranted that the Veteran's hypertension was incurred in or aggravated by service. See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Although the evidence of record shows diagnosis of hypertension in the medical records as of 1997, there is no documentation of any such diagnosis or symptoms close to service. The passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). There is no medical indication that the Veteran's hypertension, which manifested several decades after service, may be otherwise linked to his service. 

Neither the Veteran, while he was alive, nor the Appellant, after having been substituted, submitted any argument on this issue, and the Appellant provided no testimony on this matter in the May 2017 Board hearing. In sum, there is no credible evidence of an in-service incurrence, or a medical nexus linking the subsequently developed hypertension to service. 

The Veteran's recorded lay statements of having established hypertension in the 1970s are rejected as lacking competence. See Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 2007) (affirming that lay evidence is generally not competent to establish medical etiology). Accordingly, service connection for hypertension is denied. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. As service connection for this condition is denied, there are no accrued benefits payable from this claim. 

Because the preponderance of the evidence indicates there is no nexus between the Veteran's hypertension and his service, the benefit of the doubt rule is inapplicable. 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 Vet. App. at 53.

VI. Whether New and Material Evidence was Received to Reopen the Claim for Service Connection for Diabetes Mellitus, for the Purposes of Accrued Benefits.

A rating decision dated December 1994 denied service connection for the claimed condition of diabetes mellitus on the basis that it was not incurred in or aggravated by military service and was not shown to have become manifest to a compensable degree within one year following discharge for service. The Veteran filed a timely Notice of Disagreement, but did not file a timely appeal to the SOC dated May 1995, despite notice of such having been mailed to the Veteran. 

Accordingly, the May 1995 SOC became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence associated with the claims file subsequent to the May 1995 SOC includes records from H. Hospital, which included an April1986 admission and discharge summary indicating that the Veteran reported to the hospital with a "recent history of increased thirst, weight loss, and polyuria." The record noted that the history of polyuria, polyphasdia, polydipsia, associated weakness, continual hunger, and some weight loss was for the past month. The record indicated that the "patient states he generally enjoyed good health until the onset of the present problem about one month ago." The Veteran was noted as being acidotic and the blood sugar markedly elevated. The Veteran was admitted and an insulin drip started, which stabilized the Veteran's blood sugar. The Veteran was diagnosed with recent onset of diabetes mellitus.

Other treatment records show continuing treatment for the Veteran's diabetic condition, but do not speak to the issue of the in-service incurrence or any relationship to service. 

The Veteran did not provide any additional testimony or pleadings on this issue prior to his death, nor did the Appellant since being substituted. 

After careful consideration of whether this new evidence is also material, the Board finds that it is not, insofar as establishing any link to service. It speaks only to the extent and existence of the disability. The new evidence does not potentially relate to any un-established facts relating to whether there is a nexus between the present disability and service, and whether there was an in-service incurrence. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The new evidence does not have a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus, and the claim is not reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

VII. Whether New and Material Evidence was Received to Reopen the Claim for Service Connection for Headaches (also claimed as Brain Damage), for the Purposes of Accrued Benefits.

The reason a claim for "brain damage" was treated as a request to reopen a claim for "headaches" warrants clarification. Generally, the Veteran's claims and pleadings were not particularly uniform, and did not use specific medical terminology. His December 2011 Supplemental Claim for Compensation identified several conditions in the "new disabilities" field that he was seeking service connection for, including "brain damage." The other conditions listed of "psychiatric" and "diabetic," were clearly addressed in prior adjudications, so the Board does not consider the placement of this condition list on the form to be relevant in determining intent. 

The Board considered the lack of medical records or other evidence regarding "brain damage;" considered the Veteran's diagnosed "organic brain syndrome" which is otherwise part and parcel of the psychiatric disorder claim; considered the fact that the Appellant did not contest the treatment of this claim as a request to reopen the claim for headaches. Resolving this ambiguity in the most favorable light to the Appellant, the Board finds that the claim for "brain damage" was appropriately treated as intent to reopen the previously denied claim for service connection for headaches and addressed in the SOC as such.

The SOC dated May 1995 adjudicated the issue of service connection for headaches. The Veteran was mailed a copy of the SOC and did not file an appeal to it. 

Accordingly, the May 1995 SOC became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. The claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence received since the May 1995 SOC included a November 2005 VA psychiatric examination, which recorded the Veteran attributing headaches to a plate put in his head following the auto accident when he was two years old. 

VA treatment records reflect the Veteran having reported regularly seeking various pain medications, for head pain, and using various substances to treat pain.

This evidence is cumulative and redundant of the evidence of record at the time of the prior denial. The Veteran's "repeated and severe headaches" are noted in September 1987 Social Security Administration records associated with the case, and reports of headaches were noted throughout his service medical records, which were noted as having been considered in reaching the conclusion in the May 1995 SOC. 

The Veteran did not provide any additional testimony or pleadings on this issue prior to his death, nor did the Appellant since being substituted. 

Generally, the evidence establishing continuation of the complained of symptomatology and treatment for such is redundant and not material, and does not establish a reasonable possibility of substantiating the claim. Reopening of this claim is not warranted, and service connection for headaches (claimed as brain damage) remains denied. 38 C.F.R. § 3.156(a). No accrued benefits are due from this claim. 

VIII. Service Connection for a Psychiatric Condition, for the Purposes of Accrued Benefits.

a. New and Material Evidence

The Board decision from July 2008 adjudicated the issue of service connection for a psychiatric condition, which found that the Veteran's psychiatric disorder (a) did not have its onset as the result of disease or injury incurred during active service; (b) did not increase in severity during active service; and (c) a psychosis was not manifested during the first year following service. This decision was mailed to the Veteran, was not appealed, and became final.

The claim is entitled to be reconsidered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Although the majority of the documents submitted or referenced by the Appellant on appeal were already considered in the Board's July 2008 decision, there are some newly associated treatment records which are new and material, and must be considered for a fair adjudication of this issue. 38 C.F.R. § 3.156. Accordingly, the claim is reopened to analyze the new evidence. 

b. Service Connection

Evidence

A private medical record from December 1968 documents the Veteran having a chart filled with psychosomatic complaints. The record reflects the medical provider indicating the Veteran's "neuro" intact, but that he should have a psychiatric evaluation. 

The Veteran was examined for service in April 1969. Clinical evaluation at that time indicated his psychiatric status was normal. The Veteran gave a history of depression or excessive worry and nervous trouble. A physician summarized this history on the questionnaire, and noted the Veteran reported being depressed and nervous. The entrance examination did not note any psychiatric problems.

The service medical records show that shortly after entering active service, in August 1969, the Veteran sought treatment for headaches and was referred for a mental hygiene consultation. That consultation considered the Veteran's past personal history and current mental status. The diagnosis was a passive aggressive reaction, chronic, minimal; manifested by procrastination, inefficiency, passive obstruction, and somatization. The record noted that the Veteran was not mentally ill.

A service treatment note from March 1970, shows the Veteran had complaints of being depressed, lacking sleep, and various and sundry psychosomatic complaints. There were no objective findings. The impression was a depressive reaction with psychosomatic complaints and a neuropsychiatric disorder (with the Veteran to be seen for follow-up). The Veteran was given six Librium capsules. He continued in service for more than a year thereafter. Despite various physical complaints, there were no further psychiatric complaints, findings, diagnoses, or treatment. The report of the April 1971 examination for separation from service shows the Veteran's psychiatric status was clinically normal. 

Approximately five months after leaving active service, in October 1971, the Veteran was afforded a VA neuropsychiatric examination. He complained that his neck bothered him and he was nervous. He reported difficulty falling asleep, headaches, palpations, and tachycardia of the heart, being restless and easily excited, worried, and being jumpy. The Veteran detailed an incident a month earlier when he was shot. The examiner reported that the Veteran's memory was good and no hallucinations or delusions were elicited. The diagnosis was a moderate anxiety reaction. 

In June 1983, over 12 years after service, during a VA examination, the Veteran gave a history of being hit by a car at age 2 and of having headaches. He told of military service from 1969 to 1971 and complained that something should have been done about his nerves at that time. The Veteran reported that he worked in a government position from 1977 to 1978, and then worked for a private company from 1979 to 1981. He reported spending his time fishing, watching television or listening to the radio. On mental status examination, the Veteran's attitude and general behavior were less than friendly, but he did attempt to give his history in as clear a manner as he could. Stream of thought and speech were somewhat circumstantial at times, and there were times when he was really unable to give any meaningful history. His thought content revealed that there was no gross evidence of any delusions or hallucinations. He was oriented in all three spheres. On attempts to ascertain memory for recent and remote events, he became very circumstantial. He seemed to be functioning at a sub-average intellectual level. Insight and judgment were extremely clouded. The examiner noted the only thing he could get the Veteran to tell him at that point was that the government owed him something because it drafted him when it should not have. There were some ideas of reference but these did not appear to be grossly psychotic in nature. He had difficulty expressing himself, but not to the point of looseness of association. He displayed a great deal of anxiety and he described what could be interpreted as moderate depressive episodes. He appeared somewhat dysphoric at times, but there was no evidence of psychotic thinking or behavior that the examiner could see. 

On the basis of the June 1983 interview, the examiner concluded that the Veteran probably had a schizo-typal personality disorder. See June 1983 VA examination. The examiner commented that the history left a lot to be desired as the Veteran was unable to give a good history and was very vague at times. The examiner noted that sometimes, in a personality disorder of this nature, there was some difficulty in history giving. It was noted that the Veteran displayed ideas of reference with some elements of social isolation. He was extremely suspicious at times and was quite anxiety ridden at other times. The examiner restated that, in his opinion, the Veteran represented a schizo-typal personality disorder. The examiner had no way of knowing the way he was prior to service. 

The Veteran was referred to a local mental health center in February 1984. A detailed report covered the Veteran's presenting problem, history, and mental status. The diagnostic impression was an atypical personality disorder. A March 1984 progress note showed the Veteran became very angry.

In April 1984, the Veteran was hospitalized at a VA medical center for drug rehabilitation. He was given a psychiatric examination. He complained of head trauma, Librium abuse, and a nerve problem. He denied that he had a drug problem. He was noted to be manipulative and not motivated for a drug program. Mental status examination showed him to be oriented times three. Memory was intact. Insight and judgment were fair. Affect was euthymic. Attention was good. Appearance was fairly well kempt. Psychomotor activity was within normal limits. There was no evidence of a formal thought disorder. He denied hallucinations or delusions. The assessment was chronic left neck and left side pain of unclear etiology, history of head trauma, and history of Librium dependence. A personality disorder and malingering were considered. A psychiatric hospitalization was not noted to be warranted at that time.

In May 1984, the Veteran was hospitalized at a VA medical center, for almost two weeks. His chief complaints on admission were headache, left neck and left-side chest pain since age two. A work up did not reveal a physical cause for the Veteran's complaints. Diagnoses were psychogenic pain disorder and atypical personality disorder. 

A June 1984 report from the local mental health clinic noted the Veteran's complaints of pain. His history and mental status were reviewed. The impression was that he had no psychiatric disorder. The private psychiatrist opined that there was no evidence of any manifest significant psychiatric disorder during the interview. 

In September 1984, the Veteran presented with various physical problems, including weakness, headaches, and inability to concentrate. His responses were noted to be vague and his affect was noted to be depressed. He was noted to be of low average intellectual functioning. The diagnostic impression was mixed personality disorder, with malingering. He failed to show for further scheduled appointments and was discharged due to noncompliance in January 1985.

In May 1985, a private psychologist notified the Veteran that qualitative features of his neuropsychological test performance were consistent with the head injury that reportedly occurred in childhood. A personality test was noted as difficult to interpret. The tests the Veteran completed were noted not to constitute a complete clinical battery, so a diagnosis could not be given.

In June 1985, Dr. K. C. D. reported that the Veteran complained of nervousness, multiple somatic complaints, and loss of appetite and sleep. He was noted to be a very poor historian and rambling in his speech. He was preoccupied with various somatic complaints. He expressed hostility toward the service and asserted that they messed up his mind. When asked to explain, he said that he was treated badly. He reported that after service, he was hospitalized at least 3 times by VA. The Veteran did not disclose that this was due to drug misuse. He told of being treated with Thorazine and developing extra-pyramidal symptoms. He claimed that Librium was the only medication that helped control his nervousness. Further questioning revealed that he began abusing that medication and became addicted to it. The doctor noted that the Veteran appeared nervous, tense, anxious, restless, and unable to sit still. His speech was noted to be loose and rambling, with impaired attention span, blunted affect, with no overt delusional thoughts. Hostility and suspiciousness were noted. The Veteran was noted to be fully oriented, with memory spotty for recent and remote events but literal and concrete thought processes. Operational judgment was noted to be faulty. His prevailing emotional tone was noted to be depressed. The impression was a schizo-affective disorder, paranoid personality and organic brain syndrome secondary to head trauma. 

In June 1986, R. L. S., M.D. a private psychiatrist and associate of Dr. K. C. D. noted that the Veteran suffered from an emotional disorder and that his head injury in childhood was not likely the cause of his emotional disorder.

In July 1986, a VA neuropsychiatric examination reviewed the Veteran's history and complaints. On mental status examination, he was considered to be able to present his situation quite well. Underlying hostility was noted, and the Veteran was noted to have quickly mentioned that he was sick, but was reluctant to provide specific information. The Veteran mentioned that others took advantage of him. He was noted to be emotionally labile, to have denied true hallucinations, was oriented. His fund of information was fair. He was able to think in abstract terms. There was no clear cut evidence of organicity. Judgment was good. The psychiatric diagnosis was an atypical personality disorder with passive-aggressive, histrionic, paranoid, and schizo-type personality features. The examiner commented that the veteran was sane and competent. His emotional status was much like that described prior to service. There was a history of preoccupation with somatic problems. The possibility of a conversion reaction was entertained; however, the nature and appearance of his complaints was more typical of a personality disorder. It was noted that the severity in the nature of his paranoia had led to the diagnosis of psychosis, although during the evaluation that day, he did not appear to be psychotic. He was noted to be in need of continuing psychiatric management. He currently had only a mild, if any, degree of vocational or social inadaptability as compared to his lifelong pattern of adjustment. 

In March 1987, Dr. K. C. D. reported that the Veteran had been under the care of his partner; Dr. R. L. S. Dr. K. C. D. had evaluated the Veteran in February 1985 and saw him periodically thereafter. The Veteran had been feeling down and depressed. He had numerous somatic complaints. He was noted to have a diabetic problem and serious trauma at age two, and underwent a craniotomy. The diagnostic impression was depressive reaction, passive-aggressive personality, passive dependent type, borderline intelligence, history of craniotomy, and organic brain syndrome, secondary to head trauma. He was noted to have been functioning marginally and not capable of holding gainful employment. The doctor noted that the Veteran served in the armed forces and received an honorable discharge. The doctor did not indicate that any disability began or increased in severity during service.

In March 1987, a note from Dr. R. L. S. indicated that the Veteran was first seen by him on June 7, 1985. This note referenced a diagnosis of schizo-affective disorder and paranoid personality. His response to treatment was noted to have been marginal.

In August 1987, Dr. K. C. D. wrote that the Veteran would never be able to hold any gainful employment because of a head injury he received as a child. His conceptual thinking was disturbed and he could not think clearly. He was unable to carry out routine activities and was semi-psychotic at times. The diagnostic impression was schizo-affective disorder, paranoid personality, and organic brain syndrome, secondary to head trauma in childhood. The doctor did not indicate that the Veteran's active service played any part in the onset or increased severity of his disorders.

In September 1987, the Veteran went to a private hospital seeking to talk to a counselor about his problems. A history of schizoaffective disorder, paranoid personality and organic brain syndrome secondary to head trauma as a child was reported. His major problem was noted to be the denial of disability benefits. On examination, the Veteran was oriented and exhibited no bizarre behavior. The provisional diagnosis was a schizo-affective disorder. 

In an opinion dated October 1987, a VA physician wrote that the Veteran had a fusion of the second and third cervical vertebrae, diabetes mellitus, and a severe schizoid affective disorder. He had a severe affective disorder and was confused at times, if not delusional or hallucinatory. Neither the basis for the diagnosis or its cause was discussed.

In December 1987, the Veteran and his wife testified at a hearing at the RO. The information provided by the Veteran included a report of symptoms such as headaches, his chest pounding, and difficulty sleeping. 

VA clinical records for March 1990 show the Veteran was addicted to Librium. Subsequent records document requests for Librium to treat anxiety.

The May 1991 VA neuropsychiatric examination noted the Veteran was untidy, very confused and bewildered. He was noted to be unsure of his age and Social Security Number. He was noted to have a dull listless manner. He claimed that he had a nervous condition and brain damage. He reported that he heard voices, was nervous, and had headaches, nightmares, and bad thoughts. He asserted that he was sick when he went into service and it made him worse. He reported numerous hospitalizations. The examiner wrote that the Veteran apparently had numerous psychiatric hospitalizations. His mood was noted to be definitely flat. He was noted to be oriented and competent and there were no delusional or hallucinatory elements. The diagnosis was schizoaffective disorder with organic brain syndrome. The examiner indicated that he intended to continue the established diagnosis.

In January 1992, the Veteran was treated for chemical dependency at a private psychiatric institute. His assessment, based on evaluation by a doctor, psychological testing and treatment team evaluations, was schizophrenia, paranoid type, chronic; cocaine abuse, episodic; alcohol abuse, episodic; and depression. There were also diagnoses of organic brain damage secondary to head trauma and diabetes mellitus. J. F., M.D., wrote that the organic brain damage was longstanding and likely related to a childhood head trauma. There was no opinion as to the effect of service on the diagnosed conditions.

In May 1992, the Veteran was admitted to a private hospital for uncontrolled diabetes. He was noted to have a very depressed appearance and was given a psychiatric consultation. He reported a head injury as a child with subsequent dysfunction, made worse by military service and incarceration. He reported hospitalizations for psychiatric symptoms and substance abuse. He reported he took insulin when he felt a need for it. On mental status examination, he was noted to be quite vague and tangential, with a depressed and shallow affect. No overt evidence of a psychotic thought process was noted, with intact gross cognitive functions. The impression was a depressive disorder, not otherwise specified, and a history of cocaine abuse.

In December 1992, a VA hospitalization that lasted for a few days resulted in diagnoses of schizophrenia, paranoid type, chronic, episodic cocaine use, ethanol abuse, and depression. It was noted that the Veteran had been seen at the private psychiatric institute, where he was diagnosed as having schizophrenia, paranoid type, chronic, along with episodic cocaine use and episodic ethanol abuse. He was also noted to have some organic brain damage secondary to trauma sustained at age two. Examination showed him to be depressed over his social situation and preoccupied with his disability status. He reported hearing voices most of the time. 

The Veteran was hospitalized at a VA medical center from January 1993 to February 1993. Diagnoses were schizophrenia, paranoid, chronic; major depressive disorder; and polysubstance abuse, episodic. The possibility of an organic personality disorder was also considered. 

The Veteran was hospitalized at a VA facility in December 1992 and January 1993, following his report of auditory hallucinations and depression. He stated that he had brain damage before service and should not have been accepted for service. Examination disclosed a scar on his head but neurologic findings were normal. Diagnoses were adjustment disorder with mixed emotions, cocaine dependence, chronic and continuous, including polydrug abuse of Librium by history, probable personality disorder and history of head trauma, at age two.

The Veteran was hospitalized at a VA medical center in September and October 1993; diagnoses were obsessive compulsive disorder and chronic paranoid schizophrenia.

In June 1993, the Veteran was again hospitalized for over three weeks. Evaluation included a mental status examination. The Veteran's thought content revealed obsessional ideas. His mood was noted as depressed with a flat affect. Other objective findings were essentially normal. Clothing and hygiene were proper. There was no psychomotor agitation or retardation. His speech was relevant and coherent. There was no loosening of associations, flight of ideas, or circumstantiality. He was noted to be oriented and cognitively intact. Diagnoses were obsessive compulsive disorder, and rule out schizophrenia, paranoid, chronic.

The Veteran was hospitalized at a VA facility from January to July 1994. He was initially admitted because he was having trouble dealing with a divorce. He stated that his thoughts were not what they used to be and they needed to be straightened up and cleared out. On admission mental status examination, he was appropriately dressed with good grooming and hygiene. He was cooperative but defensive. Thought processes were clear and goal oriented. He was coherent, rational, and logical. Cognitive functioning was within normal limits, although he did not cooperate very well during cognitive function testing. There were several episodes of acting out during his hospitalization, including setting his mattress on fire. Pertinent diagnoses were adjustment disorder with mixed emotional features, continuous cocaine dependence, and mixed personality disorder with borderline and anti-social traits.

Hospitalization for approximately four days in October 1996 led to diagnoses of cocaine abuse and alcohol abuse.

The Veteran was hospitalized at a VA medical center for most of January 1997. He sought admission for some problems with some drug dealers. He gave a history of abusing alcohol and began using crack cocaine at age 40. He reported a serious head injury at age two and had been drafted into service despite this. He asserted that he had serious problems thinking, which had never been addressed. During an interview, approximately 9 days after admission, his affect remained bland. His behavior was intrusive, hyper manic, and rambling. Paranoid behavior was described. Two weeks into his stay, he was seen by a psychiatric consultant who found the primary diagnosis to be cocaine dependence. There was also a diagnosis of schizophrenia, paranoid type, versus schizo-affective disorder, bipolar type. The possibility of a personality change secondary to a motor vehicle accident at age 2 was also considered. The final diagnosis was cocaine abuse, alcohol abuse by history and psychosis, not otherwise specified, with manic features; attentional/ memory impairment. 

There was a brief hospitalization in early March 1997, which the Veteran left against medical advice. Diagnoses were cocaine abuse, alcohol abuse by history, and psychosis, not otherwise specified.

The Veteran had a VA neurology consultation in March 1997. He gave a history of problems since age two. He reported that pain had evolved into headaches over the years. He also reported spells of nodding off, which he felt were seizures. The consultant reviewed the test results and examined the Veteran. He had a left temporal scar which could be consistent with the reported head injury, but there were no signs of cervical surgical procedures, plates or shunts. When asked for an opinion as to the Veteran's fitness for service, the doctor stated that based on the history the Veteran related, the doctor would think that the Veteran would have been declared unfit for duty. The doctor noted he did not believe that military service would have aggravated his underlying condition any more than civilian life would have done. The examiner further noted that it was unclear from the information whether the Veteran suffered from a seizure disorder, and opined that the spells he described were likely simply naps.

A VA hospitalization for approximately a week in April and May 1997 resulted in diagnoses of cocaine dependence and psychosis, not otherwise specified, by history. At the time of discharge, his affect was noted to be slightly flattened. Otherwise, he was appropriately groomed; his speech was coherent and goal oriented; and there was no looseness of associations or flight of ideas. His mood was pleasant. He denied suicidal or homicidal ideation, as well as hallucinations and delusions. 

VA hospitalization for approximately 2 weeks in early January 1998 led to diagnoses of rule out psychosis, depression most likely secondary to situational factors and cocaine abuse; and cocaine abuse. He was admitted with a chief complaint of bad thoughts. His hospital course was benign and no signs of psychosis were seen.

In January 1998, the Board for Correction of Military Records rejected the Veteran's request to change his reason for discharge from expiration of term of service to medical.

In February 1998, a VA physician reviewed plain films, computerized tomography (CT) reports, and MRI studies. The left parietal bone was thin and irregular, possibly due to prior surgery. Immediately to the irregularity, in the scalp, was a tiny density which appeared to be a calcification on plain film and CT, but a blooming artifact on MRI, suggesting that it might be metallic. The doctor concluded that there was indirect evidence of a tiny metallic particle(s) in the region of the left parietal bone, probably in the scalp. There was no ventriculoperitoneal shunt. 

A July 1999 VA treatment note reported that the Veteran presented, indicating he needed someone to teach him how to deal with life as no one ever taught him how to deal with life. He was noted to be living in his ex-wife's sister's house, and was noted to having used marijuana one hour before admission. The Veteran was noted to have a delusional preoccupation with his brain and being troubled about a metal plate in his brain, and being depressed and confused. The Veteran was noted to having reported that he contacted the President of the United States to say that he would hold people hostage until he got his compensation claim taken care of. 

In a letter dated in December 1999, a VA physician reported that the veteran had evidence of head trauma on psychological testing. He exhibited poor memory, difficulty processing written communication, and inability to make abstract connections. The physician noted there was no way to determine if that was present before service or was worsened by service. 

In December 1999 a different VA physician wrote a note at the Veteran's request. The Veteran asked for an opinion supporting his claim. The best that the doctor could state was that it was possible for a pre-existing condition, if it existed, to be aggravated by the stresses of service. The doctor emphasized that he did not know the Veteran before, during, or for more than 20 years after service and definitive statements concerning the effects of service on the Veteran were limited. 

In March 2000, the Veteran sought VA hospital treatment for complaints including depression and bad thoughts. He reported that everything was catching up with him and he needed some rest. He reported being worried about hurting himself or others, and of getting back into drugs. It was noted that he carried a diagnosis of psychosis, not otherwise specified and depression. The admitting diagnosis was psychosis, not otherwise specified. The Veteran was released the next day. His main complaint was that he had been sick all of his life. The final diagnosis was cocaine dependence, in remission. 

In September 2000, a private psychiatrist, Dr. S. C. R., reported on his evaluation of the Veteran in June and August 2000. The doctor noted that passive aggressive reaction was not an official diagnosis in either DSM I or DSM II, and that it was not the same as a passive aggressive disorder. In the doctor's opinion, a schizoaffective disorder began while the Veteran was on active duty. In an accompanying psychiatric report, the psychiatrist stated that he reviewed extensive files. The Veteran sustained a head injury when he was hit by a car at age two. Records from T. M. M., M.D., showed that, in 1951, the Veteran sustained a laceration to the scalp and it was sutured at that time. The Veteran stated that he was drafted into service in May 1969 and served until May 1971. It was asserted that the Veteran sought treatment while on active duty. He was diagnosed in August 1969 with a passive aggressive reaction. In March 1970, a depressive reaction was diagnosed. The doctor explained his opinion that these were prodromal symptoms of schizophrenia and, thus, schizophrenia was shown to have its onset in service. The doctor noted that the Veteran was examined by a VA physician in October 1971, several months after service. The doctor opined that this October 1971 VA physician was not a psychiatrist, and the examination was not adequate for rating purposes. Dr. S. C. R. went on to note that a schizo-type of personality disorder was found on VA examination in 1983 and a schizoaffective disorder was diagnosed by Dr. K. C. D. in 1985. He noted that the Veteran's brother had been diagnosed with schizophrenia and that disorder had a strong genetic component. Based on his review of the record and examination of the veteran, Dr. S. C. R. concluded that the Veteran was currently suffering from a schizoaffective disorder and that his psychiatric symptoms manifested during service in 1969.

The Veteran was again admitted to a VA facility in late May 2002, with a chief complaint of cocaine. Mental status findings on admission were essentially normal. The Veteran was alert and cooperative. His speech was coherent and goal directed, without looseness of association or flight of ideas. Affect was appropriate to a pleasant mood. Memory was intact. He denied homicidal or suicidal ideation, hallucinations, and delusions. He attended a treatment program. On discharge, his mental status was alert and oriented. His affect was pleasant with a euthymic mood. Speech was clear and coherent. Conversation was rational and logical. He was well groomed and appropriately dressed. His behavior was in good control. He was responsible and in no acute distress at the time of release. The examiner noted the prior diagnoses of schizophrenia, but did not endorse these diagnoses. Diagnoses were cocaine dependence, alcohol abuse, and history of psychosis, not otherwise specified. 

The September 2002 VA mental examination noted having reviewed the claims folder. The Veteran gave a history of suffering brain damage at age two when he was hit by a car. He reported that there was a plate in the left side of his head. He discussed his military service. Initially his military occupation specialty was infantry, then cook, then clerk-typist. He reported that during service, he was hospitalized for an overdose of Darvon. He repeatedly denied that he was currently using drugs or alcohol. He said he last used cocaine three to four months earlier. He denied using marijuana, heroin, or amphetamines. He said he did not work, lived alone, and did not do anything. On mental status examination, he was noted to be well-developed, well-nourished, and in no acute distress. He was poorly clothed but adequately groomed. He was cooperative. At times, he buried his head in his lap, but otherwise made adequate eye contact. He spoke normally for half the session but began to mumble as he became somewhat fatigued. His mood was despairing and anxious. His affect was flat. He continued to hear voices, which were more in the nature of muffled sounds. He had ideas of reference. The rest of the examination was non-contributory. The impressions were schizophrenia, paranoid type, chronic; cocaine dependence; alcohol abuse; and nicotine dependence. The examiner noted that the Veteran had been diagnosed in the past as having a schizoaffective disorder, with Dr. S. C. R. labeling him as such. The examiner did not get a history of depressive illness; rather, considerable paranoid material came through, so the examiner considered paranoid schizophrenia to be a more relevant diagnosis at that time. The examiner agreed with Dr. S. C. R. that the Veteran was already showing signs of psychosis in service. A complicating factor that could not be factored into the diagnostic picture was the head injury at age two. It was also noted that cocaine psychosis mimicked paranoid schizophrenia. However, the Veteran insisted that he did not use cocaine in service but began at age 40. The examiner concluded that the Veteran had chronic paranoid schizophrenia. 

In February 2003 and September 2003, Dr. S. C. R., wrote letters restating his opinion that the veteran had a schizoaffective disorder and that it began in service in 1969.

VA clinical notes from January 2004 to December 2005 reflect continued psychiatric treatment, without medical opinion as to onset or aggravation in service. 

In November 2005, the report of the VA mental examination showed the Veteran reported that he was hit by a car at age two, resulting in a traumatic head injury with lacerations of the scalp and ear. He reported having problems with his nerves throughout his school years. This was supported by letters from teachers, friends, and his mother. Based on that information, his mental health problems were noted to have existed prior to service and might be a result of a developmental problem caused by the head injury. The Veteran reported that he continued to have mental health problems in service. There was no indication that his mental health condition was aggravated or increased in severity during service. The Veteran's history and records were reviewed, as was the claims file. Based on the records and examination of the Veteran, the examiner expressed the opinion that the Veteran's mental health problems existed prior to service and may be the result of a developmental problem caused by the head injury. The Veteran reported successfully completing boot camp. There was no history of involvement in any major stressful situations. The examiner expressed the opinion that there was no indication that the Veteran's mental health condition was aggravated or increased in severity during service. The Veteran's various diagnoses were noted. 

VA clinical notes in 2006 reflect treatment for various complaints. In May 2006, the Veteran requested narcotic pain medication. The request was denied. Other medication was recommended. Three times in June 2006, the Veteran again requested narcotic medication and was told that they were not appropriate. In August 2006, the Veteran sought admission, stating that he was sick and tired and needed hospitalization for his nerves and problems. It was determined that there was no urgent need for admission. He returned several days later, stating that he had not taken his blood pressure medication. As to his mental status, it was noted that he was overly focused on his disability paper work. He deferred substance abuse treatment. In September 2006, he requested cough syrup with codeine, complaining of a sore throat and cough. In October 2006, he complained of feeling depressed. He stated that Christmas was coming and bringing back bad feelings. He said that he was really down and unable to rest. He heard voices, but they were not talking to him. The impression was depression and psychosis and the Veteran was admitted. Testing was positive for cocaine. When seen several days later, he stated that he was still depressed, but denied suicidal or homicidal ideation, as well as audio or visual hallucinations. On mental status examination, there was no abnormal psychomotor activity. His mood was pleasant and cooperative with a slightly down quality. His affect was clam and mood congruent. Speech was regular. His thought processes had chronic fixation regarding getting service-connection benefits. He was alert and oriented. On discharge, diagnoses were cocaine dependence, alcohol abuse, history of psychosis, not otherwise specified, and borderline, antisocial, and narcissistic traits.

In December 2006, a report of VA mental examination noted that the Veteran was seen on two different days because of the six volume claims folder and the folders the Veteran brought with him. He was noted to be preoccupied with the disability benefits he felt he deserved. The examiner listened to the Veteran without interrupting him and then attempted to ask some questions. The Veteran became extremely upset and started talking very loudly. He stood up, tense and angry appearing, and lost control. The evaluation had to be stopped and the Veteran was escorted from the hospital building. He was noted to have called the office almost daily thereafter asking to have the evaluation rescheduled. It was recommended that the examination be scheduled with another examiner at another facility. 

A VA mental examination was scheduled in January 2007. The claims folder was reviewed. It was noted that treatment notes from all providers were very consistent with each other in describing the Veteran's behavior and condition. The Veteran said that he had psychiatric problems before he joined the service. He said that a doctor who did his "pre-draft" examination tried to help him avoid being drafted. He said that he was in an automobile accident when he was two years old and they put a plate in his head. He said it caused headaches and he was not supposed to be under stress or carry a heavy pack. He said he first had problems in service because he could not understand what they were saying. He reported that he started having auditory and visual hallucinations after he joined the service. He was noted as very vague and scattered in answering questions. At times he would change his answer as if he was trying to figure out the best answer to prove his psychiatric illness. He said several times that he had problems understanding things and problems getting along with people. He said he had been depressed and suicidal at times. He had not been able to keep a job because of nerves and physical sickness. The examiner concluded that the duration of psychiatric symptoms most likely had an onset in childhood, prior to service, and his symptoms continued to persist to the present. The Veteran did not answer questions in detail about his substance abuse. He reported he last used cocaine two weeks earlier and used it whenever he got the money.

On mental status examination in January 2007, the Veteran was awake, alert, oriented, casually dressed, and well-groomed. He was cooperative and distractible. He was fidgety, shifting in his chair. His eye contact was very variable. At times it was good; and at other times, he would pull his baseball cap down and look away. He described his mood as depressed. His affect was labile and inappropriate, at times laughing and smiling, rapidly changing to tearfulness. Speech was normal. Thought content had no loose associations or flight of ideas, but was quite scattered and tangential at times. Thoughts were focused on getting his disability compensation. He described atypical hallucinations, saying he saw things sometimes. He heard a voice in his head telling him that other people were against him. He said the voice told him to do things but could not give a specific example. He appeared to have paranoid delusions, thinking that people were out to get him or wanted to hurt him. He was especially suspicious of the VA system and doctors. On memory testing, it was noted that the Veteran did not appear to be genuine in his effort to answer questions. His abstraction ability was concrete and his insight was poor. His judgment was noted to be poor, impaired by drugs and alcohol. Cognitive testing showed poor attention and impairment in verbal memory and recall. The examiner concluded that they were unable to provide an objective evaluation and opinion. 

On the day of the January 2007 examination, the Veteran was admitted to a substance abuse program and told the psychiatrist admitting him that he had last used cocaine 4 days prior to admission. That was significantly more recent than he had admitted to the doctor doing the compensation examination. He was discharged after about a week. His mental status examination at that time revealed him to be well groomed and appropriately dressed. He was oriented with a euthymic mood and congruent affect. He was capable of being pleasant and cooperative when his inappropriate behavior was addressed. Speech was coherent and memory was intact. He denied hallucinations.

In June 2007 a VA examination was performed at another VA facility. The claims file and clinical records were reviewed. Diagnostic testing was attempted but the information in the computer was lost because the Veteran needed to get up often. It was noted that the Veteran was not a very accurate historian. He complained of his nerves and reported that sometimes he saw things, such as spots and things moving. He also complained of hearing voices, but then he said he might be talking to himself and did not really hear things. The examiner noted it was impossible to determine the frequency, severity, and duration of his psychiatric symptoms. As to social functioning and adjustment, the Veteran said he used to like to go fishing but did not do that anymore. He reported that he sat at home and worried. He had not worked for at least 20 years. 

On mental status examination, the Veteran was casually dressed with adequate hygiene. He was awake, alert and fully oriented. He was cooperative, although highly distracted. His self-stated mood was "okay." His affect was labile. At times he was tearful and at other times he laughed inappropriately. On several occasions, he stated that people were out to get him. He complained of hearing things, and described somewhat atypical delusions. His behavior during the examination was appropriate. Memory was intact. There was no indication of obsessive or ritualistic behavior. His speech was relatively normal in rate and tone, although he trailed into mumbling at times. Thought content appeared to be somewhat tangential and circumstantial. There was no evidence of looseness of association or flight of ideas. There were no panic attacks. His mood was not depressed. He was mildly anxious. The content of his speech focused on trying to establish service connection. Impulse control appeared to be poor secondary to the use of cocaine and alcohol. Abstraction was poor. Eye contact varied, at times looking at the examiner and at other times looking down or covering his eyes with his cap. Sleep appeared to be somewhat impaired, but it was difficult to tell to what extent that was the result of alcohol and drug use. He admitted that he used both cocaine and alcohol within the past few days. 

The examiner concluded that the records showed the Veteran had been actively seeking narcotics and had used cocaine and alcohol within the past few days. In the examiners opinion, the Veteran's active addiction made it impossible to give an accurate diagnosis other than substance abuse. Therefore, the examiner could not comment on whether or not the disorder existed prior to service or was aggravated by service. The concluding diagnoses were cocaine dependence and alcohol abuse.

The record also contains VA clinical notes through October 2007. These show various complaints and drug seeking. In October 2007, the Veteran specifically asked for cough syrup with codeine. 

A December 2010 VA treatment record documented that the Veteran was discharged after a three day stay at a hospital. He was diagnosed with alcohol and cocaine dependency, schizophrenia, and schizoaffective disorder. He reportedly admitted to using alcohol and cocaine, and stated that his pain medication was stopped because his urine was dirty. The Veteran was noted to have tested positive for cocaine. He was noted to have disclosed that he falsely complains of suicidal thoughts to get treatment. 

An April 2012 VA treatment record documented that the Veteran was discharged after a seven day admission. Diagnoses of alcohol abuse, cocaine abuse, and a history of schizoaffective disorder were noted. The Veteran was treated for burns on his fingers noted to have been the result of using a glass pipe to smoke cocaine. 

A June 2012 VA treatment note indicates that the Veteran tested positive for cocaine on June 1, 2012. 

An August 2012 VA psychiatric treatment note, which was also submitted by the Appellant, documented the Veteran being seen on rounds, "assessment schizophrenia." This note indicated that the Veteran was quite disorganized in his presentation, presented with a large number of legal documents "with him being diagnosed with a mental disorder namely schizoaffective disorder." The Veteran was noted as being paranoid about several people he has seen in the past and continued to believe that an individual was sabotaging his VA claims. He was noted to be alert, oriented, fair eye contact, mood labile, angry, frustrated, with poor insight and judgement, disorganized speech and paranoia, with disheveled dress, poor hygiene, adequate grooming, fair appetite and poor sleep. 

Discussion 

Prior to his death, the Veteran's applied for reopening of his previously denied psychiatric disability claim as of December 2011. The diagnoses of record are varied, including psychotic disorder not otherwise specified, various personality disorders, schizophrenia, schizoaffective disorder, and various substance dependences. See November 2005 VA examination. The Board finds sufficient evidence of an acquired psychiatric disability.

The Veteran is entitled to the presumption of soundness upon entry into military service. Every Veteran is considered to have been taken to have been in sound condition when examined, accepted and enrolled for service, except as to (1) defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or (2) where clear and unmistakable evidence demonstrates that (a) the injury or disease existed before acceptance and enrollment, and (b) was not aggravated by such service. 38 U.S.C. § 1111; See Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); and VAOPGCPREC 3-2003.

The Veteran was examined for service in April 1969. Clinical evaluation at that time indicated his psychiatric status was normal, and noted no disorders or defects. Because the induction examination noted the Veteran to be normal for psychiatric disorders, the Veteran was entitled to be presumed sound upon entry. 38 U.S.C. § 1111. 

It is acknowledged that this is a deviation from the Board's prior findings, but the physician's notes on the medical history questionnaire are not considered to be a "noted" disability or disorder within the meaning of 38 U.S.C. § 1111.

Regarding an in-service incurrence, review of the service medical records show that shortly after entering active service, in August 1969, the Veteran sought treatment for headaches and was referred for a mental hygiene consultation. That consultation considered the Veteran's past personal history and current mental status. The diagnosis was a passive aggressive reaction, chronic, minimal; manifested by procrastination, inefficiency, passive obstruction, and somatization. The record specified that the Veteran was not mentally ill. 

A note from a service department dispensary documented an instance in March 1970, where the Veteran had complaints of being depressed, lacking sleep, and various and sundry psychosomatic complaints. There were no objective findings. The impression was a depressive reaction with psychosomatic complaints and a neuropsychiatric disorder (with the Veteran to be seen for follow-up.) The Veteran was given six Librium capsules. 

The report of the April 1971 examination for separation from service noted the Veteran's psychiatric status was clinically normal. However, the October 1971 VA examination diagnosed the Veteran with anxiety reaction, moderate. For this examination, the Veteran reported that he was not feeling like himself for the past 6 years. 

While the notations in service, by themselves and without objective findings, do not provide in-service diagnosis of a mental illness or a psychosis, the Board finds the medical opinions of record to establish that it is as likely as not that a psychosis manifested in service. Dr. S.C.R. opined, in his September 2000 report, that the symptomatology in-service demonstrated prodromal signs of a psychosis. The September 2002 VA examiner concurred with this opinion, and the November 2005 examiner noted mental health symptoms in-service.

Regarding whether there is clear and unmistakable evidence of the disability predating service, the Board finds that there is not. The Veteran was not competent to self-diagnose psychiatric disorders, and his report upon induction of nerve and depressive problems falls short of the standard required to rebut the presumption of soundness under 38 U.S.C. § 1111. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Because the evidence indicates that the Veteran exhibited psychotic symptoms in service, the subsequent psychiatric disorder cannot be reasonably disassociated therefrom. Service connection for an acquired psychiatric disorder is granted, for the purpose of accrued benefits. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.

X. Entitlement to Compensation under 38 U.S.C. 1151 for Heart Attack, for the Purposes of Accrued Benefits.

A veteran who suffers disability resulting from hospital care or medical or surgical treatment provided by a VA employee or in a VA facility is entitled to compensation for the additional disability in the same manner as if such additional disability were service-connected if the additional disability was not the result of willful misconduct and was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing that treatment, or an event not reasonably foreseeable. 38 U.S.C. § 1151; 38 C.F.R. § 3.361; Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013). 

The threshold question for this claim is whether the Veteran suffered the claimed disability. The Veteran claimed that in 1983 he was prescribed Doxepin, which he alleged caused a heart attack. See April 2010 Statement in Support of Claim. 

The Board notes that this claim was filed during the Veteran's life, and is for a heart attack that he alleged occurred prior to 2010; the question of entitlement to accrued benefits does not include any benefits that the Appellant may be entitled as a result of the Veteran's death.

The VA treatment record contains a September 1983 entry for prescription of 25 milligrams of Doxepin. 

A VA medical opinion dated October 29, 2012 noted having reviewed the file, and concluded that the Veteran did not suffer an additional disability as the result of having been prescribed of Doxepin on September 23, 1983, because there was no medical evidence of a heart attack having occurred. The examiner noted that there was no evidence in the record to support the claim of a heart attack, and referenced a myocardic perfusion imaging procedure performed in January 2012 that showed no signs of ischemic coronary artery disease or residuals of a heart attack. 

There is no competent evidence of record supporting the Veteran experience a heart attack prior to his death. The VA medical opinion and review of the diagnostic test, unrebutted by competent evidence, is given significant probative weight. The Veteran's report his "heart was racing really fast" and that his "heart felt like it burst," that he "couldn't walk" and had "severe chest pains" is noted. Id. However, this evidence is not competent to establish that he suffered from a cardiac arrest. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.").

The evidence preponderates against a finding of a heart attack having occurred as a result of being prescribed Doxepin in 1983. No compensation may be awarded under 38 U.S.C. § 1151 therefore, and no accrued benefits are due from this claim. 

In conclusion, the Board notes that the record shows the Veteran was drafted and inducted, despite reporting a history of significant medical issues. The Veteran nonetheless served his country honorably, and the fact that the partial grant of the benefits sought on appeal was not issued during his life is regrettable. The Board extends thanks for the Veteran's service, and sympathies for his passing to his family. 


ORDER

The claim for service connection for a neck condition, for the purposes of accrued benefits, is not reopened.

Entitlement to service connection for hypertension, for the purposes of accrued benefits, is denied.

The claim for service connection for diabetes mellitus, for the purposes of accrued benefits, is not reopened.

The claim for service connection for headaches (also claimed as brain damage) for the purposes of accrued benefits, is not reopened.

The claim for service connection for an acquired psychiatric disorder, for the purposes of accrued benefits, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, for the purposes of accrued benefits, is granted.

Entitlement to compensation under 38 U.S.C. 1151 for heart attack, for the purposes of accrued benefits is denied. 




REMAND

The Board finds that a remand is necessary in order to provide the Appellant with an SOC for the claim of entitlement to service connection for cause of the Veteran's death. 

By Notice of Disagreement dated January 2014, the Appellant timely appealed the September 2013 rating decision, which denied service connection for cause of death. 

The July 2014 SOC did not address the claim for entitlement to service connection for cause of death, and was not addressed in any subsequent SOC. 

Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC. See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Appellant with an SOC regarding entitlement to service connection for cause of the Veteran's death. This issue should be returned to the Board only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


